
	

113 HR 1828 IH: Fire Police Fairness Act
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1828
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Courtney (for
			 himself, Ms. DeLauro,
			 Mr. Fitzpatrick,
			 Mr. Himes,
			 Mr. Larson of Connecticut,
			 Mr. McIntyre,
			 Mr. Meehan,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tonko, and
			 Ms. Esty) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to extend public safety officers’ death benefits to fire police
		  officers.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Police Fairness
			 Act.
		2.Extending public
			 safety officer death benefits to fire policeSection 1204 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
			(1)by redesignating paragraphs (5) through (9)
			 as paragraphs (6) through (10), respectively;
			(2)in paragraph
			 (10)(A) (as so redesignated by paragraph (1) of this section), by inserting
			 as a fire police officer, after firefighter,;
			 and
			(3)by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)fire police officer includes
				an individual who—
						(A)is serving in accordance with State or
				local law as an officially recognized or designated member of a legally
				organized public safety agency but is not a law enforcement officer, a
				firefighter, a chaplain, or a member of a rescue squad or ambulance crew
				described in paragraph (10)(A); and
						(B)provides scene
				security or directs traffic—
							(i)in
				response to any fire drill, fire call, or other fire, rescue, or police
				emergency; or
							(ii)at a planned
				special
				event;
							.
			
